Matter of Christian C. (2016 NY Slip Op 05493)





Matter of Christian C.


2016 NY Slip Op 05493


Decided on July 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2015-08921
 (Docket No. D-8330-15)

[*1]In the Matter of Christian C. (Anonymous), appellant.


Arza Feldman, Uniondale, NY (Steven Feldman of counsel), for appellant.
Dennis M. Brown, County Attorney, Central Islip, NY (Danielle N. Guida of counsel), for respondent.

DECISION & ORDER
Appeal from an order of fact-finding and disposition of the Family Court, Suffolk County (Richard Hoffman, J.), dated August 18, 2015. The order of fact-finding and disposition, after fact-finding and dispositional hearings, inter alia, found that Christian C. had committed acts which, if committed by an adult, would have constituted the crime of sexual misconduct, and adjudicated him a juvenile delinquent.
ORDERED that the order of fact-finding and disposition is affirmed, without costs or disbursements.
The appellant's contention that he was deprived of his right to a speedy dispositional hearing is unpreserved for appellate review (see Matter of Jacob LL., 129 AD3d 1407, 1408; Matter of Michael P., 213 AD2d 717, 718) and, in any event, is without merit (see Family Ct Act § 350.1; Matter of Andre M., 299 AD2d 967, 968).
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793), we find that it was legally sufficient to establish that the appellant committed acts which, if committed by an adult, would have constituted the crime of sexual misconduct (Penal Law § 130.20). Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see Matter of Tiyana D.R., 130 AD3d 833, 834; cf. CPL 470.15[5]), we accord deference to the factfinder's opportunity to view the witnesses, hear the testimony, and observe demeanor (see Matter of Darnell C., 66 AD3d 771, 772; cf. People v Bleakley, 69 NY2d 490, 495). Upon reviewing the record here, we are satisfied that the Family Court's fact-finding determination was not against the weight of the evidence (see Family Ct Act § 342.2[2]; cf. People v Romero, 7 NY3d 633, 644-645).
RIVERA, J.P., BALKIN, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court